Title: From Thomas Jefferson to John A. Xaupi, 1 September 1825
From: Jefferson, Thomas
To: Xaupi, John A.


Sir
Monticello
Sep. 1. 25
An application from young gentlemen of the Univty for the appropriation of a room wherein they might recieve instruction in the use of the small sword having led me to the consideration of that subject previously to the reciept of your letter of yesterday, I inclose you my answer to them, which I pray you to recieve as equally an answer to yourself.The other part of your request, for the use of a room for instructing them in the art of dancing, stands on more favorable ground. it’s object, is the embellishment, and not the destruction, of the lives of our young citizens, and the Visitors seem to have provided for it in the statute which enacts that one of the  elliptical rooms on the middle floor of the Rotunda shall be used for ‘schools of instruction in drawing, music or any other of the innocent and ornamental accomplishments of life.’ dancing is generally, and justly I think, considered among innocent accomplishments; while we cannot so consider the art of stabbing and pistolling our friends, or dexterity in the practice of an instrument exclusively used for killing our fellow-citizens only and never against the public enemy. dancing therefore will be admissible in the way of private lessons in one of those rooms, so soon as finished; but not being so as yet, it would be premature now to decide on the order of preferences which should be established among their different uses, when claimed simultaneously for more than one, or to prescribe regulations for their preservation while in use. Be pleased to accept assurances of my great esteem and respect.Th: Jefferson